                                                1 Nathan G. Kanute (CA Bar No. 300946)
                                                  SNELL & WILMER L.L.P.
                                                2 50 West Liberty Street, Suite 510
                                                  Reno, Nevada 89501
                                                3 Telephone: 775-785-5440
                                                  E-Mail: nkanute@swlaw.com
                                                4
                                                  Don Bivens (admitted pro hac vice)
                                                5 (AZ Bar No. 005134)
                                                  SNELL & WILMER L.L.P.
                                                6 One Arizona Center, Suite 1900
                                                  400 East Van Buren Street
                                                7 Phoenix, AZ 85004-2202
                                                  Telephone: (602) 382-6000
                                                8 Email: dbivens@swlaw.com
                                                9 Attorneys for Plaintiff
                                               10
                                                                       IN THE UNITED STATES DISTRICT COURT
                                               11
                                                                            EASTERN DISTRICT OF CALIFORNIA
                                               12
                                               13 SOLARMORE MANAGEMENT                          Case No. 2:19-cv-02544-JAM-DB
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                                  SERVICES, INC., a California corporation,
                 Reno, Nevada 89 501




                                               14
                    LAW OFFICES




                                                                                                STIPULATION FOR EXTENDING
                     775-785-5440




                                                                   Plaintiff,                   TIME FOR DEFENDANTS TO
                          L.L.P.




                                               15                                               RESPOND TO FIRST AMENDED
                                                  v.                                            COMPLAINT AND ORDER
                                               16
                                                  JEFF CARPOFF and PAULETTE                     Complaint Served: Various Dates
                                               17 CARPOFF, husband and wife; LAUREN             Response Deadline: Various Dates
                                                  CARPOFF, an individual; ROBERT V.             New Response Deadline: July 12, 2021
                                               18 AMATO, an individual; PRISCILLA
                                                  AMATO, an individual; ROBERT
                                               19 KARMANN, an individual; RONALD J.
                                                  ROACH, an individual; JOSEPH BAYLISS,
                                               20 an individual; BAYLISS INNOVATIVE
                                                  SERVICES, INC., a California corporation;
                                               21 ARI J. LAUER, an individual; LAW
                                                  OFFICES OF ARI J. LAUER; ALAN
                                               22 HANSEN; an individual; SEBASTIAN
                                                  JANO, an individual; STEVE WILDE, an
                                               23 individual; RYAN GUIDRY, an individual;
                                                  CARRIE CARPOFF-BODEN, an individual;
                                               24 PATRICK MOORE, an individual; HALO
                                                  MANAGEMENT SERVICES LLC, a
                                               25 Nevada limited liability company;
                                                  ALVAREZ & MARSAL VALUATION
                                               26 SERVICES, LLC, a Delaware limited
                                                  liability company; BARRY HACKER, an
                                               27 individual; MARSHALL & STEVENS, INC.,
                                                  a Delaware corporation; COHNREZNICK
                                               28                                           1    STIPULATION FOR EXTENDING TIME FOR
                                                                                                     DEFENDANTS TO RESPOND TO FIRST
                                                                                                  AMENDED COMPLAINT AND (PROPOSED)
                                                                                                                             ORDER
                                       1 CAPITAL MARKETS SECURITIES, LLC, a
                                         Maryland limited liability company;
                                       2 FALLBROOK CAPITAL SECURITIES
                                         CORPORATION, a Florida corporation;
                                       3 SCOTT WENTZ, an individual; RAINA
                                         YEE, an individual; VISTRA
                                       4 INTERNATIONAL EXPANSION (USA)
                                         INC., fka RADIUS GGE (USA), INC., fka
                                       5 HIGH STREET PARTNERS INC., a
                                         Maryland corporation; RADIUS GGE (USA),
                                       6 INC., fka HIGH STREET PARTNERS INC.,
                                         a Maryland corporation; MONTAGE
                                       7 SERVICES, INC., a California corporation;
                                         HERITAGE BANK OF COMMERCE, a
                                       8 California corporation; DIANA KERSHAW,
                                         an individual; CARSON TRAILER, INC., a
                                       9 California corporation; DAVID ENDRES, an
                                         individual; AHERN RENTALS INC., a
                                      10 Nevada corporation, AHERN AD, LLC, a
                                         Nevada limited liability company; EVAN
                                      11 AHERN, an individual; THE STRAUSS
                                         LAW FIRM, LLC, a South Carolina limited
Snell & Wilmer




                                      12 liability company; PETER STRAUSS, an
             50 West Liberty Street




                                         individual; PANDA BEAR
             Reno, Nevada 89501
                 law offices




                                      13 INTERNATIONAL, LTD., a Hong Kong
                   Suite 510
                    L.L.P.




                                         corporation; PANDA SOLAR SOLUTIONS
                                      14 LLC, a Nevada limited liability corporation;
                                         DC SOLAR INTERNATIONAL, INC., a
                                      15 Nevis corporation; BAYSHORE SELECT
                                         INSURANCE, a Bahamian Corporation;
                                      16 CHAMPION SELECT INSURANCE, a
                                         Bahamian Corporation; JPLM DYNASTY
                                      17 TRUST, a Cook Island Trust; BILLIE JEAN
                                         TRUST, a Cook Island Trust; SOUTHPAC
                                      18 INTERNATIONAL, INC., a Cook Islands
                                         Corporation,
                                      19
                                                                Defendants.
                                      20
                                      21          IT IS HEREBY STIPULATED by and between Plaintiff Solarmore Management
                                      22   Services, Inc. (“Solarmore”) and Defendants Steve Wilde, Montage Services, Inc., Scott
                                      23   Wentz, Raina Yee, and Sebastian Jano (hereafter, the “Defendants”) (collectively, the
                                      24   “Parties”), either for themselves or by and through their respective counsel, that:
                                      25          Solarmore filed its First Amended Complaint in this Court on December 18, 2020.
                                      26   The Defendants were personally served or waived service on various dates in January 2021;
                                      27
                                      28                                                 2     STIPULATION FOR EXTENDING TIME FOR
                                                                                                   DEFENDANTS TO RESPOND TO FIRST
                                                                                                          AMENDED COMPLAINT AND
                                                                                                                           ORDER
                                       1          A number of the Defendants executed waivers of service for the First Amended
                                       2   Complaint, which meant that their responses to Solarmore’s First Amended Complaint were
                                       3   not due until March 22, 2021, at the earliest;
                                       4          Solarmore had previously agreed with various Defendants that had been personally
                                       5   served to extend the deadlines to respond to Solarmore’s First Amended Complaint for
                                       6   roughly 28 days until late March 2021;
                                       7          In the interest of having Defendants’ various responsive pleadings or motions to
                                       8   dismiss due on the same date, and thus Solarmore’s various oppositions and replies also due
                                       9   on the same date, Solarmore and certain Defendants stipulated to an extension of the
                                      10   deadline for Defendants to respond to the First Amended Complaint until April 22, 2021.
                                      11   See ECF Doc. No. 71;
Snell & Wilmer




                                      12          Solarmore and the Defendants further extended the response deadline for the
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13   Defendants to May 12, 2021, see ECF Nos. 82, 93;
                   Suite 510
                    L.L.P.




                                      14          Following subsequent discussions between Solarmore and the Defendants, the
                                      15   Parties agreed, and hereby request, that the undersigned Defendants’ deadline to respond to
                                      16   Solarmore’s First Amended Complaint shall be extended further to July 12, 2021 and that
                                      17   Solarmore’s deadline to respond to any motion to dismiss be set at 60 days, as it previously
                                      18   was by this Court;
                                      19          Additionally, given the numerous legal issues and causes of action asserted against
                                      20   Defendants, Solarmore and Defendants have agreed to, and hereby request, a modest
                                      21   modification of the page limits for briefing on Defendants’ motions to dismiss as follows:
                                      22   twenty (20) pages for Defendants’ initial motions; twenty (20) pages for Solarmore’s
                                      23   oppositions, and ten (10) pages for Defendants’ replies; and
                                      24          Finally, the Parties have agreed that it is in the best interests of the Parties and this
                                      25   Court that all discovery and the Rule 26(f) conference be stayed until 30 days after either
                                      26   (a) the hearing on Defendants’ motions to dismiss, or (b) the hearing date is taken off the
                                      27   Court’s calendar and the motions are deemed submitted on the papers.
                                      28                                                    3   STIPULATION FOR EXTENDING TIME FOR
                                                                                                    DEFENDANTS TO RESPOND TO FIRST
                                                                                                           AMENDED COMPLAINT AND
                                                                                                                            ORDER
                                       1          This is the third request for an extension.
                                       2          THEREFORE, pursuant to L. R. 143 and 144, the Parties hereby stipulate as follows:
                                       3          1.     The deadline for the Defendants to answer, object, or otherwise respond to
                                       4   Solarmore Management Services, Inc.’s First Amended Complaint shall be July 12, 2021.
                                       5   Defendants’ motion briefs shall be limited to twenty (20) pages.
                                       6          2.     The deadline for Solarmore to file its oppositions to Defendants’ motions to
                                       7   dismiss shall be September 13, 2021. Solarmore’s oppositions shall be limited to twenty
                                       8   (20) pages.
                                       9          3.     The deadline for Defendants to file replies shall be October 4, 2021.
                                      10   Defendants’ replies shall be limited to ten (10) pages.
                                      11          4.     All discovery and the Rule 26(f) conference between the Parties shall be
Snell & Wilmer




                                      12   stayed until 30 days after either (a) the hearing on Defendants’ motions to dismiss, or (b)
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13   the hearing date is taken off the calendar and the motions are deemed submitted on the
                   Suite 510
                    L.L.P.




                                      14   papers.
                                      15          IT IS SO STIPULATED.
                                      16    DATED: May 6, 2021                               SNELL & WILMER L.L.P.
                                      17
                                                                                             By: /s/Nathan G. Kanute
                                      18                                                     Nathan G. Kanute
                                                                                             50 W. Liberty Street, Suite 510
                                      19                                                     Reno, NV 89501
                                      20                                                     Don Bivens (admitted pro hac vice)
                                      21                                                     One Arizona Center, Suite 1900
                                                                                             400 East Van Buren Street
                                      22                                                     Phoenix, AZ 85004-2202
                                      23                                                     Attorneys for Plaintiff
                                      24
                                      25
                                      26
                                      27
                                      28                                                 4       STIPULATION FOR EXTENDING TIME FOR
                                                                                                     DEFENDANTS TO RESPOND TO FIRST
                                                                                                            AMENDED COMPLAINT AND
                                                                                                                             ORDER
                                       1   DATED: May 4, 2021                             DATED: May 4, 2021
                                       2   MINTZ, LEVIN, COHN, FERRIS,                    DILLINGHAM & MURPHY, LLP
                                       3   GLOVSKY AND POPEO, P.C.

                                       4
                                           By: /s/Evan S. Nadel (with permission)         By: /s/Dennis J. Kelly (with permission)
                                       5   Evan S. Nadel                                  Dennis J. Kelly, Esq.
                                           44 Montgomery St, 36th Flr                     601 Montgomery St, Ste 1900
                                       6   San Francisco CA 94104                         San Francisco CA 94111
                                       7   Attorneys for Steve Wilde                      Attorneys for Montage Services, Inc.,
                                       8                                                  Scott Wentz, and Raina Yee
                                       9
                                      10
                                      11   /s/Sebastian Jano (with permission)
                                           Sebastian Jano
Snell & Wilmer




                                      12   DATED: May 6, 2021
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13
                   Suite 510
                    L.L.P.




                                      14
                                      15
                                      16        IT IS SO ORDERED.
                                      17
                                      18   Dated: May 6, 2021                       /s/ John A. Mendez
                                                                                    THE HONORABLE JOHN A. MENDEZ
                                      19                                            UNITED STATES DISTRICT COURT JUDGE
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28                                              5       STIPULATION FOR EXTENDING TIME FOR
                                                                                                  DEFENDANTS TO RESPOND TO FIRST
                                                                                                         AMENDED COMPLAINT AND
                                                                                                                          ORDER
